Case 3:16-cv-01296-JM-BLM Document 54 Filed 01/13/20 PageID.831 Page 1 of 3



 1   SCHIFF HARDIN LLP
 2   Matthew B. Mock (SBN 316380)
     mmock@schiffhardin.com
 3   5000 Birch St., Suite 3000
 4   Newport Beach, CA 92660-2140
     Telephone: (949) 623-2000
 5

 6   Jean-Paul P. Cart (SBN 267516)
     jcart@schiffhardin.com
 7   Four Embarcadero Center, Suite 1350
 8   San Francisco, CA 94111
     Telephone: (415) 901-8700
 9

10   Attorneys for Defendants
     PRADEEP KHOSLA, DANIEL JUAREZ,
11   and JUSTIN PENNISH
12

13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15
     THE KOALA, an unincorporated            Case No. 3:16-cv-01296-JM-BLM
16   student association,
                                             DEFENDANTS’ NOTICE OF
17                                           MOTION AND MOTION TO STAY
                    Plaintiff,
                                             PROCEEDINGS
18
           v.
19                                           Case Filed:     May 31, 2016
     PRADEEP KHOSLA, in his official         Judge:          Hon. Jeffrey T. Miller
20                                           Hearing Date:   February 24, 2020
     capacity as Chancellor of the
21   University of California, San Diego;    Hearing Time:   10:00 a.m.
     DANIEL JUAREZ, in his official
22                                           Memorandum of Points and Authorities
     capacity as President of the
23   Associated Students of the              filed concurrently herewith.
     University of California, San Diego;
24
     and JUSTIN PENNISH, in his
25   official capacity as Financial
     Controller of the Associated
26
     Students of the University of
27   California, San Diego,
28                  Defendants.

                DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS
                Case 3:16-cv-01296-JM-BLM Document 54 Filed 01/13/20 PageID.832 Page 2 of 3



                     1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                     2          PLEASE TAKE NOTICE that on February 24, 2020 at 10:00 a.m.,
                     3   Defendants Pradeep Khosla, Daniel Juarez, and Justin Pennish, in their official
                     4   capacities (“Defendants”), by and through their counsel of record, will and hereby do
                     5   move the Court to stay these proceedings pending resolution of Defendants’ Motion
                     6   To Recall Mandate And Withdraw Opinion pending before the Ninth Circuit Court of
                     7   Appeals.
                     8          Defendants move to stay on grounds that 1) the Plaintiff’s claims became moot
                     9   while the appeal of the Court’s Order granting Defendants’ Motion to Dismiss the
                   10    Second Amended Complaint was pending; 2) Defendants’ Motion to Recall Mandate
                   11    and Withdraw Opinion pending before the Ninth Circuit addresses this important
                   12    issue of Plaintiff’s lack of standing; 3) the Ninth Circuit’s ruling on that motion has
                   13    the potential to completely resolve this case; 4) it is in the interests of judicial
                   14    economy to stay these proceedings given that the Ninth Circuit may resolve this case;
                   15    5) the Defendants would suffer hardship if they were required to continue litigating in
                   16    the District Court while the Ninth Circuit is considering a motion that may result in
                   17    the dismissal of the case; and 6) the Plaintiff will not suffer prejudice from the stay,
                   18    because Defendants have asked for an expedited ruling from the Ninth Circuit, and the
                   19    stay is necessary to resolve a mootness issue of the Plaintiff’s own making.
                   20           This Motion to Stay Proceedings is based on this Notice of Motion and Motion,
                   21    the concurrently filed Memorandum of Points and Authorities in support thereof, the
                   22    pleadings, papers, and records presently on file in this action, and such oral argument
                   23    as may be properly presented before or at the hearing on this Motion.
                   24

                   25

                   26

                   27
                   28
S CHIFF H ARDIN LLP                                                   -1-       Case No. 3:16-cv-01296-JM-BLM
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                     DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS
                Case 3:16-cv-01296-JM-BLM Document 54 Filed 01/13/20 PageID.833 Page 3 of 3



                     1
                         Dated: January 13, 2020                  SCHIFF HARDIN LLP
                     2
                                                                  By: /s/ Jean-Paul P. Cart
                     3

                     4
                                                                 SCHIFF HARDIN LLP
                                                                 Matthew B. Mock (SBN 316380)
                     5                                           mmock@schiffhardin.com
                     6
                                                                 5000 Birch St., Suite 3000
                                                                 Newport Beach, CA 92660-2140
                     7                                           Telephone: (949) 623-2000
                     8
                                                                 Facsimile: (949) 476-3758

                     9                                           Jean-Paul P. Cart (SBN 267516)
                   10                                            jcart@schiffhardin.com
                                                                 Four Embarcadero Center, Suite 1350
                   11                                            San Francisco, CA 94111
                   12                                            Telephone: (415) 901-8700
                                                                 Facsimile: (415) 901-8700
                   13

                   14                                            Attorneys for Defendants
                                                                 PRADEEP KHOSLA, DANIEL
                   15                                            JUAREZ, and JUSTIN PENNISH
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
S CHIFF H ARDIN LLP                                           -2-       Case No. 3:16-cv-01296-JM-BLM
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                   DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS
